DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-26, 28-31 are pending and are under examination on the merits.
Claims 21, 22 are amended.
Claims 1-20 are previously canceled.
Claim 27 is newly canceled.
No claims are newly added.

	Claim Rejections - 35 USC § 112
The previous rejection of claim 27 under 35 U.S.C. 112(d) is withdrawn in view of applicant’s cancelation of the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 21-26, 28-31 under 35 U.S.C. 103 as being unpatentable over US 20030225172 by Miller in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell is repeated and amended herein to reflect applicant’s amendment. 
Miller describes a polymeric foam.
Regarding claims 21 and 22, Miller describes a foamable mixture comprising a polymer consisting of polystyrene, a blowing agent composition, and optional additives (claim 1, paragraphs 29-32). Miller describes hydrofluorocarbons as potential blowing agents including HFC-134a (paragraph 31) 
Miller does not directly describe the amount of polymer but describes additives other than the blowing agent as “optional” (paragraph 32), i.e. the amount of polymer is up to 100%. In examples, the amount of optional additive is around 1% (paragraph 42). Furthermore, with the antistatic additive described below, Miller’s composition is up to 97-99.5% polymeric. Thus Miller’s description overlaps with the claimed range of polymer composition. Miller exemplifies an amount of blowing agent of 8-14 wt% by weight of the polymer (paragraph 31). 
Honeywell describes novel blowing agents.
Honeywell states that the hydrofluoroolefin blowing agent HFO-1234ze is a direct replacement for HFC-134a (paragraph 3). Honeywell states that HFO-1234ze maintains or improves energy efficiency and is a less potent greenhouse gas (paragraph 6). Thus it would be obvious to one of ordinary skill to use HFO-1234ze where Miller mentions HFC-134a in order to use a less potent greenhouse gas.
For the “consisting of” language, Miller describes specific hydrofluorocarbons (paragraph 31) and Honeywell describes substituting a hydrofluoroolefin for Miller’s hydrofluorocarbon HFC-134a. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Miller describes several hydrofluorocarbon options for blowing agents and Honeywell is motivating to alter a specific one to a hydrofluoroolefin, it is obvious to combine a different 
Naarmann describes electrically conductive pyrrole polymers.
Naarmann describes a doped polypyrrole (col 3 ln 5-10 “doping agents”) which is useful as an antistatic in thermoplastic polymers (col 3 ln 26). Naarmann states that his finely divided pyrrole polymers are highly electrically conductive and possess good mechanical properties and a well-balanced and improved spectrum of properties (col 1 ln 57-col 2 ln 5). Thus it would be obvious to one of ordinary skill to choose the antistatic agent described by Naarmann where Miller more generically describes an antistatic agent in order for it to be highly electrically conductive and possess good mechanical properties.
Although Miller with Naarmann describe doped polypyrrole as an antistatic agent instead of an infrared attenuating agent, the polypyrrole would act as an infrared attenuating agent in the polymeric composition. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Since there is no special treatment to the doped polypyrrole which renders it an infrared attenuating agent (e.g. instant publication paragraph 48), the status as an “infrared attenuating agent” is a property of the doped polypyrrole. 
Both Miller and Naarman are silent as to a specific amount of antistatic agent to add. Miller simply states that the antistatic “may be included in any amount to obtain desired characteristics of the foamable gel or resultant extruded foam products” (paragraph 32). 
Wessling describes polymer blends with conductive organic polymers. 
Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61). Wessling states that this amount achieves antistatic properties in thermoplastic polymer blends (col 7 ln 58-61). Thus it would be obvious to one of ordinary skill to add Naarmann’s doped polypyrrole to Miller’s thermoplastic in the amount described by Wessling because the amount achieves the desired antistatic characteristic. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Wessling describes values overlapping with the claimed range of antistatic. For the amount of polymer and blowing agent, Miller describes values which fall within/overlap with the claimed range.
Regarding the new claim language “when foamed” this is a future intended use. The claims are to a foamable mixture, not a foam. As such the foamable mixture must only be capable of producing a “substantially closed-cell” foam. See MPEP section 2103 I.C. Miller does not limit his invention to open cell foams and only mentions open celled foams with regard to the prior art (paragraph 21). The instant specification does not require specific ingredients to arrive at a “substantially closed-cell” foam and even states that the instant foam may be either closed- or open-celled (instant publication paragraph 50). Processing conditions such as temperature, pressure, amount of time at different exposures, and additional additives affect the closed or open nature of cells. As such the applied prior art composition can produce a “substantially closed-cell foam” and meets the claims. 

Regarding claim 23-25 and 27, Miller describes carbon dioxide in the alternative to other blowing agents and contemplates mixtures of specific blowing agents (paragraph 31). It is well settled 
Regarding claim 25 and 29, Miller describes HFC-152a (paragraph 31). 

Regarding claim 26 and 30, Honeywell describes HFO-1234ze (paragraph 3).

Regarding claim 28 and 31, Wessling describes adding an amount of 0.5-3% by weight of conductive polymers- a term which includes doped polypyrrole (col 1 ln 19-35)- to the matrix polymer (col 7 ln 58-61).


The rejection of claims 21, 23-26, 28 under 35 U.S.C. 103 as being unpatentable US 5334337 by Voelker et al in view of US 4567250 by Naarmann et al in further view of US 4935164 by Wessling et al in further view of “Honeywell Sells Novel Low-Global-Warming Blowing Agent To European Customers” by Honeywell is withdrawn in view of applicant’s amendment to claim 21 narrowing the blowing agent composition to “consisting of”.

Response to Arguments
Applicant’s argument p.4-5 of Remarks submitted 2/4/22 has been considered but is not persuasive. Applicant states that Miller does not teach a closed cell foam. This is not found convincing because the claim is to a foamable polymeric mixture, not the resultant foam. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The applied prior art is capable of producing a closed-cell foam as outlined above in rejection.

Applicant’s argument p.5 item 2 has been considered and is persuasive. Applicant has amended claim 1 to stipulate that the blowing agent consist of a specific composition, and Voelker requires other blowing agent components (alcohol or ketone; see abstract). The rejections over Voelker have been withdrawn above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766